DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene I. Shkurko on July 26, 2022.
The application has been amended as follows:
In claim 9, line 4, after “first image” insert --slice--
In claim 14, line 15, delete “increasing and” and replace with --increasing or--
Allowable Subject Matter
Claims 2-5, 8-9, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art discloses a method for setting an automatic exposure control in a volume radiographic imaging apparatus, the method comprising: displaying a single second image slice adjacent to the first image slice.  Prior art fails to disclose the displayed single second image slice selected from a series of second image slices stored in sequential order of decreasing or increasing noise factor, the displayed second image slice configured to be displayed in sequential order one-at-a-time backward or forward in the stored sequential order under control of the operator, the series of second image slices each stored in association with an imaging technique value; and in response to the operator choosing a currently displayed second image slice, automatically setting an x-ray exposure level of the automatic exposure control according to the imaging technique value stored in association with the chosen currently displayed second image slice, as claimed in claim 16.  Claims 2-5 and 8-9 are allowed by virtue of their dependency on claim 16.
Prior art discloses a method for automatically setting an automatic exposure control of a volume radiographic imaging apparatus, the method comprising: displaying a variable noise radiographic image in a second display window adjacent to the first display window.  Prior art fails to disclose the variable noise radiographic image selected from a series of variable noise images stored in sequential order of decreasing or increasing noise level, the displayed variable noise radiographic image configured to be selected in sequential order backward or forward from the series of variable noise images under control of the operator, the series of variable noise images stored each stored in association with corresponding exposure data; and in response to the operator selecting one of the displayed variable noise radiographic images having a particular noise level, accessing the exposure data stored in association with the selected one of the variable noise radiographic images and automatically setting an x-ray exposure duration of the automatic exposure control according to the accessed exposure data, as claimed in claim 13.
Prior art fails to disclose a radiographic imaging system comprising: a library comprising a plurality of digitally stored x-ray images accessible by the system, the x-ray images digitally stored in a sequential order of increasing or decreasing noise level, the x-ray images each captured using x-rays emitted at a corresponding energy level, the library including corresponding technique data used to capture each x-ray image, wherein the system is configured to sequentially display at least a subject of the digitally stored x-ray images in sequential order of increasing or decreasing noise level under control of an operator of the system, the system is configured to receive from the operator a selection of one of the sequentially displayed x-ray images, and wherein the system is configured to automatically adjust an x-ray emission duration of the automatic exposure control according to the technique data corresponding to the operator selected one of the sequentially displayed x-ray images, as claimed in claim 14.  Claim 15 is allowed by virtue of its dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



July 26, 2022